DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 January 2020, 5 April 2021 and 20 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because Fig. 20 has a missing label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
 Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-16 are objected to because of the following informalities: lines 1 of claims 1-11 and 13-16 recite “Method according to claim”, it should be changed to “The method according to claim”.  
The following underlined bold limitations have insufficient antecedent basis in the claims:
1.	Method for closed-loop motion control with position feedback of an ultrasonic motor, having at least one actuator with at least one excitation electrode and with at least one common electrode, an element to be driven, a controller, and at least one electrical generator for generating at least a first excitation voltage U1 and a second excitation voltage U2 to be applied to the electrodes of the actuator for generating vibration of the actuator, wherein a friction means of the actuator, due to vibration, is arranged to intermittently contact with the element to be driven for generating a driving force on the element to be driven, wherein the method comprises: 
providing said at least two excitation voltages U1 and U2 with different frequencies, the frequency of U1 corresponding to a first resonance frequency of the actuator and the frequency of U2 corresponding to a second resonance frequency of the actuator, with a frequency difference between U1 and U2 deviating from a servo sampling frequency of the controller by 5 kHz at most; and 
simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator.
Claim 6.	Method according to claim 5, wherein the actuator has at least two excitation electrodes on one of its main surfaces, and at least one common electrode on another of its main surfaces, wherein the method comprises: applying the first excitation voltage U1 to at least one of the excitation electrodes and applying the second excitation voltage U2 simultaneously to at least one of the other excitation electrodes with the common electrode being grounded.
Claim 7. 	Method according to claim 5, wherein the actuator has at least two excitation electrodes on one of its main surfaces, and at least one common electrode on the other of its main surfaces, wherein the method comprises: 
applying the first excitation voltage U1 to at least one of the excitation electrodes and applying the second excitation voltage U2 simultaneously to at least one of the other excitation electrodes; and 
applying the at least one common electrode  simultaneously with a third excitation voltage U3, with U3 having a phase difference of 180° with respect to the first excitation voltage U1 or to the second excitation voltage U2.
12.	An ultrasonic motor comprising: 
at least one actuator with a friction means, with at least one excitation electrode and with at least one common electrode; 
an element to be driven;   
a controller for closed-loop motion with position feedback; and 
at least one electrical generator for generating at least a first excitation voltage U1 and a second excitation voltage U2 to be simultaneously applied to the electrodes of the actuator for generating vibration of the actuator, the friction means of the actuator being arranged to, when vibrated intermittently contact with the element to be driven for generating a driving force on the element to be driven, the at least two excitation voltages U1 and U2 having different frequencies, the frequency of U1 corresponding to a first resonance frequency of the actuator and the frequency of U2 corresponding to a second resonance frequency of the actuator, with a frequency difference between U1 and U2 deviating from a servo sampling frequency of the controller by 5 kHz at the most.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamamoto et al. (U.S. Pre-Grant Publication No. 20060250047) in view of Adachi et al. (U.S. Pre-Grant Publication No. 20090224630).
Regarding independent claim 1, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses an apparatus at its normal operation performs method for closed-loop motion control with position feedback of an ultrasonic motor, having at least one actuator (10) with at least one excitation electrode (Va, Vb) and with at least one common electrode (Vc), an element (10) to be driven, a controller (3), and at least one electrical generator (1) for generating at least a first excitation voltage U1 and a second excitation voltage U2 to be applied to the electrodes (Va, Vb, Vc) of the actuator (10) for generating vibration of the actuator (10), wherein a friction means (101) of the actuator (10), due to vibration, is arranged to intermittently contact with the element (10) to be driven for generating a driving force on the element (10) to be driven, wherein the method comprises: 
providing said at least two excitation voltages U1 and U2 with different frequencies, the frequency of U1 corresponding to a first resonance frequency of the actuator (10) and the frequency of U2 corresponding to a second resonance frequency of the actuator (10), with a frequency difference between U1 and U2 deviating from a servo sampling frequency of the controller (3) by 5 kHz at most (e.g. see §0015 - §0052).
Yamamoto et al. is silent about “simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator.”
However, Adachi et al. (e.g. see §0069 - §0071) teaches simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator. 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the driving system for a vibration actuator of Yamamoto et al. to include “simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator” as taught by Adachi et al. for the purpose of.
Since Yamamoto et al. and Adachi et al. are both from the same field of endeavor (actuator), the purpose disclosed by Adachi et al. would have been recognized in the pertinent art of Yamamoto et al.
Regarding claim 2, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the at least two alternating excitation voltages U1 and U2 have a sinusoidal, rectangular or a triangular waveform, such that resulting movement of the friction means (101) has two sinusoidal trigonometric components with different amplitudes and frequencies.
Regarding claim 4, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the frequency difference is in a range between 15 kHz and 25 kHz.
Regarding claim 5, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the at least one actuator (10) is a rectangular piezoelectric plate.
Regarding claim 6, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the actuator (10) has at least two excitation electrodes (Va, Vb) on one of its main surfaces, and at least one common electrode (Vc) on another of its main surfaces, wherein the method comprises: applying the first excitation voltage U1 to at least one of the excitation electrodes (Va, Vb) and applying the second excitation voltage U2 simultaneously to at least one of the other excitation electrodes (Va, Vb) with the common electrode (Vc) being grounded.
Regarding claim 8, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the ultrasonic motor includes at least two actuators (10) combined by at least one coupling element.
Regarding claim 9, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the friction means (101) constitutes the at least one coupling element.
Regarding claim 10, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the ultrasonic motor includes two actuators (101a), the method comprising: applying the first excitation voltage U1 to one of the two actuators (101a); and applying the second excitation voltage U2 to the other actuator (101a).
Regarding claim 11, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses controlling, by a closed-loop motion control, an ultrasonic motor in biomedical devices, in robotic arms, in  medical operations, or in microscopy stages.
Regarding independent claim 12, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses an ultrasonic motor comprising: 
at least one actuator (10) with a friction means (101), with at least one excitation electrode (Va, Vb) and with at least one common electrode (Vc); 
an element to be driven (10);   
a controller (3) for closed-loop motion with position feedback; and 
at least one electrical generator (1) for generating at least a first excitation voltage U1 and a second excitation voltage U2 to be applied to the electrodes (Va, Vb, Vc) of the actuator (10) for generating vibration of the actuator (10), the friction means (101) of the actuator (10) being arranged to, when vibrated intermittently contact with the element (10) to be driven for generating a driving force on the element (10) to be driven, the at least two excitation voltages U1 and U2 having different frequencies, the frequency of U1 corresponding to a first resonance frequency of the actuator (10) and the frequency of U2 corresponding to a second resonance frequency of the actuator (10), with a frequency difference between U1 and U2 deviating from a servo sampling frequency of the controller (3) by 5 kHz at the most.
Yamamoto et al. is silent about “simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator.”
However, Adachi et al. (e.g. see §0069 - §0071) teaches simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator. 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the driving system for a vibration actuator of Yamamoto et al. to include “simultaneously applying said at least two excitation voltages U1 and U2 to the electrodes of the actuator” as taught by Adachi et al. for the purpose of.
Since Yamamoto et al. and Adachi et al. are both from the same field of endeavor (actuator), the purpose disclosed by Adachi et al. would have been recognized in the pertinent art of Yamamoto et al.
Regarding claim 13, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the frequency difference is in a range between 15 kHz and 25 kHz.
Regarding claim 14, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the at least one actuator (10) is a rectangular piezoelectric plate.
Regarding claim 15, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the ultrasonic motor includes at least two actuators (101a) combined by at least one coupling element.
Regarding claim 16, Yamamoto et al. (e.g. see FIG. 1 – FIG. 3 and FIG. 6) discloses the ultrasonic motor ncludes two actuators (101a), the method comprising: applying the first excitation voltage U to one of the two actuators (101a); and applying the second excitation voltage U2 to the other actuator (101a).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (U.S. Pre-Grant Publication No. 20060250047) in view of Adachi et al. (U.S. Pre-Grant Publication No. 20090224630) and further in view of Okui (U.S. Pre-Grant Publication No. 20090185400).
Regarding claim 3, Yamamoto et al. in view of Adachi et al. disclose every aspect of the invention except for “the at least two alternating excitation voltages U1 and U2 have a sinusoidal waveform with U1 = A1 sin (ω1t + ȹ1) and with U2 = A2 sin (ω2t + ȹ2), with A1 and A2 being amplitudes, ω1 and ω2 being angular frequencies and ȹ1 and ȹ2 being phase angles of voltage signals.”
However, Okui (e.g. see §0036 - §0038) teaches the at least two alternating excitation voltages U1 and U2 have a sinusoidal waveform with U1 = A1 sin (ω1t + ȹ1) and with U2 = A2 sin (ω2t + ȹ2), with A1 and A2 being amplitudes, ω1 and ω2 being angular frequencies and ȹ1 and ȹ2 being phase angles of voltage signals.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the driving system for a vibration actuator of Yamamoto et al. to include “the at least two alternating excitation voltages U1 and U2 have a sinusoidal waveform with U1 = A1 sin (ω1t + ȹ1) and with U2 = A2 sin (ω2t + ȹ2), with A1 and A2 being amplitudes, ω1 and ω2 being angular frequencies and ȹ1 and ȹ2 being phase angles of voltage signals” as taught by Okui for the purpose of expressing the relationship of a three-phase AC voltages generated by a sinusoidal signal generating circuit.
Since Yamamoto et al. and Okui are both from the same field of endeavor (AC signal system), the purpose disclosed by Okui would have been recognized in the pertinent art of Yamamoto et al.

    PNG
    media_image1.png
    496
    469
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to incorporate into independent claims including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 7, prior arts of record fail to disclose “the actuator has at least two excitation electrodes on one of its main surfaces, and at least one common electrode on the other of its main surfaces, wherein the method comprises: applying the first excitation voltage U1 to at least one of the excitation electrodes and applying the second excitation voltage U2 simultaneously to at least one of the other excitation electrodes; and applying the at least one common electrode  simultaneously with a third excitation voltage U3, with U3 having a phase difference of 180° with respect to the first excitation voltage U1 or to the second excitation voltage U2.”
The prior arts of record do not disclose the above limitations, nor would it be obvious to modify the prior arts of record so as to include either of the above limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto et al. (U.S. Patent No. 6100622) discloses a driving apparatus of a vibration type actuator which can eliminate the steady-state error of the position by using a simple arrangement and a high-speed response characteristics of a vibration type motor.


  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





23 October 2021
/EMILY P PHAM/            Primary Examiner, Art Unit 2837